Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 11/07/2022 have been entered. Claims 1-9 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (WO 2016/0052060, of record, ‘060 hereafter) in view of Kobayashi et al (US 2015/0219811, ‘811 hereafter) and Takasaki et al (US 2008/0011385, ‘385 hereafter).
Regarding claims 1-9, ‘060 discloses a method for storing a polymerizable liquid crystal composition in a container containing a gas phase part and a liquid phase part containing a polymerizable liquid crystal composition liquid stored at room temperature ([0004], [0007], [0010]-[0011], [0041], Examples), wherein the polymerizable liquid crystal compound has a (meth)acryloyl group ([0046]). ‘060 also discloses that the container can be made by a metal such as steel or titanium which inherently has total light transmittance less than 20% ([0014]). ‘060 discloses that the liquid crystal composition storing in the container may include other components as needed ([0036], but does not specifically set forth that the liquid crystal composition comprising a solvent, a photopolymerization initiator and a polymerization inhibitor as presently claimed. However, these components can be used to render a polymerizable liquid crystal composition to form an optical film having desired optical properties, which is well-known in the art as evidenced by ‘811. ‘811 discloses a polymerizable composition comprising a polymerizable liquid crystal compound having chemical formula reading upon instantly claimed formula (A1) ([0021]-[0043], [0247]-[0251], Compound A1-A3)  which has maximum absorption satisfying instantly claimed range as in the claim 3 ([0044]), an organic solvent including  a ketone solvent, an ester solvent, or an ether solvent which can be 50 to 98 parts per 100 part of composition by weight, which overlaps instantly claimed 500 to 10,000 per 100 parts of  solid content of the composition by weight (83.3 to 99.0 parts per 100 parts of the total composition [0049], [0050]), a photopolymerization initiator ([0051]-[0061]), and a polymerization inhibitor being phenol compound  in an amount satisfying instantly claimed range as recited in the present claim 1 ([0066]-[0072]). Since ‘060 discloses that the container has impact resistance and pressure resistance which is able to store and transport liquid crystal material ([0010]), one of ordinary skill in the art would have been motivated to use the container as taught by ‘060 to store or transport the liquid crystal composition of ‘811, because the container would predictably result in providing desired performance for storing or transporting the liquid crystal composition (See MPEP 2143 (D)). ‘060 discloses that the container may include inert gas atmosphere reading upon instantly claimed gas phase but does not expressly disclose that the gas phase contains oxygen in a concentration as presently claimed. However, it is known in the art that the polymerizable compound having (meth)acryloyl group can be stored in a container having inert gas phase with an oxygen concentration in a preferred range of 5 to 8 vol% to render the polymerizable compound to suppress polymerization reaction during storage, as evidenced by ‘385 ([0003]-0006], [0010]-[0014], [0020]-[0022]).  In light of these teachings, one of ordinary skill in the art would have used a gas phase as taught by ‘385 in the container of ‘060, in order to suppress polymerization reaction of the polymerizable liquid crystal having (meth)acryloyl group and render the polymerizable liquid crystal composition in the container having better storage life time. 

Response to Arguments
Applicant's arguments filed on 11/17/2022 have been fully considered but they are not persuasive. While the scope of amended claim 1 is changed by further defining polymerizable liquid crystal compound and solvent content.  These newly added limitations are also taught by the previously cited references. Therefore, the cited references are still applicable and the grounds of rejection have been appropriately set forth, and the present action is properly made final.
Applicant argues that the cited reference Kobayashi’811 does not recognize the coloring of the compound A and fail to teach the concentration of oxygen in the gas phase as presently claimed to suppress coloring. It is noted that the polymerizable liquid crystal compound having (meth)acryl groups used in the ‘811 is identical to the polymerizable liquid crystal compound (A), thus the compound of ‘811 naturally has the same coloring effect. The cited prior art Takasaki’385 teaches the polymerizable compound having (meth)acryl group can be stored in a container with gas phase having oxygen concentration in the presently claimed range to render better storage lifetime. Therefore, one of ordinary skill in the art would have motivated to use the gas phase with oxygen concentration as taught by ‘385, in order to improve storage duration and naturally reduce coloring of the composition comprising polymerizable compound having (meth)acryl group of ‘811. Applicant also argues that the storage method of ‘385 would not be applicable to the polymerizable liquid crystal composition containing polymerization inhibitor and solvent. However, nowhere in the cited refences set forth that the storage method of ‘385 is not applicable to a polymerizable composition having inhibitor and solvent. The polymerizable monomer being stored and transported with small amount of inhibitor is a common practice in the art and reducing oxygen concentration in the container would further ensure the stability of the polymerizable compound. The rejection as drafted above does not require teachings of solvent content from ‘385. 
Applicant also argues that the cited reference WO '060 does not teach or suggest that a compound having formula (A) would benefit from storage in the container nor that the container would prevent coloration of the material stored therein. It is noted that the ‘060 expressly teaches that the container can be used to store polymerizable liquid crystal compound having (meth)acryl group as set forth above in the paragraph 7, ‘060 also discloses that the container has impact resistance and pressure resistance. Therefore, one of ordinary skill in the art would have been motivated to use this container to store or transport the liquid crystal composition of ‘811 to take the advantage of the impact resistance and pressure resistance to safely store and transport the polymerizable liquid crystal composition. Case law holds that applicant has recognized another advantage which would be flow naturally from following the suggestion of the prior art cannot be basis for patentability when the difference would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the reasons set forth above and of record, the claims stand properly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782